DETAILED ACTION
The Amendment filed on July 27rd, 2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Statement of reason for Allowance
Claims 1-52 and 54 were canceled. Claims 53, 55-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed an apparatus, a method, a system for cloud service security management. The closest prior arts, as previously recited, Mahaffey (U.S. Pub. Number 2015/0188949) and Cherukuri (U.S. Pub. Number 2013/0311778) are also generally direct to various aspects for cloud-based network security and secure cloud service delivery with prioritized services in a network environment. However, none of Mahaffey and Cherukuri teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 53, 71 and 72. For example, none of the cited prior arts teaches or suggests the elements of “at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: manage a first computer cloud entity with first security capabilities and under security management coordinated by a first security management service point in compliance with predefined first security requirements; manage a second computer cloud entity with second security capabilities and under security management coordinated by a second security management service point in compliance with predefined second security requirements; establish a trusted relationship between the first and second security management service points; obtain general security requirements for a cloud service; define for the first security management service point, based on the general security requirements for the cloud service, the first security capabilities and the first security requirements, a first security policy; and define, for the second security management service, based on the second security capabilities and second security requirements associated with the predefined second security requirements, a second security policy for running of the cloud service by the first computer cloud entity and the second computer cloud entity.” Therefore, the claims are allowable over the cited prior arts.
Claims 55-70 are allowed because of their dependence from independent claim 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436